Exhibit 10.11

EXECUTION COPY

AMENDED 11-18-2013

August 2, 2013

Mrs. Alane Barnes

1929 Brassfield Rd.

Raleigh, NC 27614

abarnes@biocryst.com

Dear Mrs. Barnes:

On behalf of BioCryst Pharmaceuticals, Inc., a Delaware corporation (“BioCryst”
or the “Company”), we are pleased to extend this employment agreement to you as
Vice President & General Counsel. We, along with the other members of the
Company’s Board of Directors (the “Board”), and the Company’s management team,
continue to be very impressed with you and what you bring to the Company. We
believe that with your background, you will continue to make significant
contributions to the success of the Company.

This letter agreement (the “Agreement”) will serve to confirm our agreement with
respect to the terms and conditions of your employment.

1. Term of Employment. Subject to the terms and conditions of this Agreement,
BioCryst hereby employs Alane Barnes (the “Employee”), with an effective hire
date of September 18, 2006 as Vice President & General Counsel . Employee shall
maintain employment at the Company’s Durham, North Carolina . The Employee shall
not, during the term of his employment, engage in any other business activity
that would interfere with, or prevent him from carrying out, his duties and
responsibilities under this Agreement. BioCryst hereby agrees and acknowledges
that any compensation which the Employee receives from participation in such
allowable activities shall be outside the scope of this Agreement and in
addition to any compensation received hereunder. The term of employment of
Employee under this Agreement shall commence as of July 29, 2013, and shall
terminate on July 29 , 2016 unless earlier terminated in accordance with the
provisions of paragraph 4 hereof. In the event Employee is retained by the
Company as Vice President & General Counsel past July 29 , 2016, the terms of
his employment shall continue to be governed by this Agreement unless otherwise
provided by the Board.

2. Basic Full-Time Compensation and Benefits.

(a) As basic compensation for services rendered under this Agreement, Employee
shall be entitled to receive from BioCryst, a salary of $19,309.08 per month
($231,709 per



--------------------------------------------------------------------------------

Mrs. Alane Barnes

August 1, 2013

Page 2

 

annum) payable in bi-monthly payments for each calendar month during the term of
this Agreement, beginning July 29 , 2013. This salary will be reviewed annually
by the Board of Directors and may be raised at the discretion of the Board.

(b) In addition to the basic compensation set forth in (a) above, Employee shall
be eligible to earn a cash bonus, payable as soon as reasonably practicable in
the calendar year following each calendar year during the term of this
Agreement, based on the Company’s achievement of performance related goals
proposed by management and approved by the Board for the Company’s applicable
fiscal year (the “Fiscal Year”). The bonus actually earned, if any, shall be
based on a target amount equal to 30% of the base compensation earned by
executive during such Fiscal Year (the “Target Amount”), and shall be pro-rated
based on the degree to which the performance goals have been achieved, subject
to a minimum level of achievement proposed by management and approved by the
Board. The Target Amount for the 2013 Fiscal Year shall be prorated based on
Employee’s base compensation earned during 2013. The Board may, in its
discretion, approve a bonus in excess of the Target Amount if the performance
goals have been exceeded. Employee must be employed through April 1, of the next
succeeding Fiscal Year in order to receive the annual bonus for each Fiscal
Year.

(c) In addition to the basic compensation set forth in (a) and (b) above,
Employee shall be entitled to receive such other benefits and perquisites
provided to other executive officers of BioCryst which benefits may include,
without limitation, reasonable vacation (currently 4 weeks), sick leave, medical
benefits, life insurance, and participation in profit sharing or retirement
plans.

(d) In addition to the compensation set forth in paragraphs 2(a), (b) and
(c) above, the Board of Directors of BioCryst may from time to time, in its
discretion, also grant such other cash or stock bonuses to the Employee either
as an award or as an incentive as it shall deem desirable or appropriate.

3. Performance Based Equity Awards.

In connection with Employee’s execution of this Agreement, Employee shall be
eligible for equity incentive awards as follows:

(a) As part of the BioCryst Pharmaceuticals Performance Management &
Compensation Planning program, you will be eligible for additional long term
equity awards (mix of stock options and restricted stock awards). The actual
equity award pool will be determined each year, with individual equity awards
based on Employee performance assessment and results against individual
objectives. All equity awards will reflect the specific guidelines of the
program, are subject to approval each year by the Compensation Committee of the
Board and subject to the requirements of state and federal laws.



--------------------------------------------------------------------------------

Mrs. Alane Barnes

August 1, 2013

Page 3

 

(b) The parties intend for the Option to qualify as “incentive stock options,”
as that term is defined in Section 422 of the Internal Revenue Code of 1986, as
amended (“Section 422”) to the fullest extent possible. The parties understand
that the portion of the Option, together with the portion of any other incentive
stock option granted by BioCryst and its parent and subsidiary corporations, if
any, which may become exercisable in any year in excess of an aggregate of
$100,000 fair market value, determined as of the date the Option or such other
Option, as the case may be, was granted, and may not be treated as an incentive
stock option under Section 422.

(c) The award set forth in paragraph 3(a) above will vest, contingent on
Employee’s continued provision of services to the Company on each respective
vesting date, over a period of 4 years as follows: The Option will initially
become exercisable for 25% of the Optioned Shares upon Optionee’s completion of
twelve (12) months of Service (as defined in the Standard Stock Option
Agreement) measured from the Grant Date and will become exercisable for the
balance of the Optioned Shares at the rate of 25% of the Optioned Shares upon
Optionee’s completion of each additional year of Service measured from the first
anniversary of the Grant Date for the following three years until fully vested
on the fourth anniversary of the grant.

(d) The stock option and restricted stock awards set forth in paragraph 3(a )
above shall be granted under and subject to the terms of the BioCryst
Pharmaceuticals, Inc. Stock Incentive Plan (the “Stock Incentive Plan”). All
awards shall be subject to the terms of specific award agreements between the
Employee and the Company, which Employee will be required to execute as a
condition of the grants.

4. Termination.

(a) If Employee’s employment is terminated as a result of (i) the expiration of
the stated term of this Agreement, (ii) the Employee’s resignation, (iii) the
Employee’s death, (iv) by the Company for Cause, or (v) by the Company as a
result of Disability, Employee will receive base salary, as well as any accrued
but unused vacation (if applicable) and other compensation, earned through the
effective termination date, and no additional compensation, except as set forth
in Section 4(d) below.

For all purposes under this Agreement, a termination for “Cause” shall mean a
determination by the Board that Employee’s employment be terminated for any of
the following reasons: (i) failure or refusal to comply in any material respect
with lawful policies,



--------------------------------------------------------------------------------

Mrs. Alane Barnes

August 1, 2013

Page 4

 

standards or regulations of Company; (ii) a violation of a federal or state law
or regulation applicable to the business of the Company; (iii) conviction or
plea of no contest to a felony under the laws of the United States or any State;
(iv) fraud or misappropriation of property belonging to the Company or its
affiliates; (v) a breach in any material respect of the terms of any
confidentiality, invention assignment or proprietary information agreement with
the Company or with a former employer, (vi) failure to satisfactorily perform
Employee’s duties after having received written notice of such failure and at
least thirty (30) days to cure such failure, or (vii) misconduct or gross
negligence in connection with the performance of Employee’s duties.

“Disability” shall mean the inability of Employee to perform his duties
hereunder by reason of physical or mental incapacity for ninety (90) days,
whether consecutive or not, during any consecutive twelve (12) month period.

(b) If the Company terminates Employee’s employment without Cause, it shall
provide written notice of termination to Employee, along with any base salary
and accrued but unused vacation or other compensation earned through the
effective termination date, and, conditioned on Employee (a) signing and not
revoking a release of any and all claims, in a form prescribed by the Company,
and (b) returning to the Company all of its property and confidential
information that is in Employee’s possession, Employee will receive the
following: (i) continuation of base salary for 1 year beyond the effective
termination date, payable in accordance with the regular payroll practices of
the Company; and (ii) if Employee elects to continue health insurance coverage
under the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended
(“COBRA”) following termination of employment, the Company shall pay the monthly
premium under COBRA until the earlier of (x) 12 months following the effective
termination date, or (y) the date upon which Employee commences employment with
an entity other than the Company. Employee will notify the Company in writing
within 5 days of your receipt of an offer of employment with any entity other
than the Company, and will accordingly identify the date upon which you will
commence employment in such writing.

(c) If, during Employee’s employment with the Company, there is a Change of
Control, all equity awards granted to Employee under paragraph 3 and otherwise
shall vest in full. In addition, if the Company terminates Employee’s employment
without Cause or Employee is Constructively Terminated within 6 months of the
Change in Control, then Employee will be eligible to receive the benefits
provided in paragraph 4(b), under the terms and conditions set forth in that
paragraph.

“Change of Control” shall be defined as (i) a merger or consolidation in which
the Company is not the surviving entity, except for a transaction the principal
purpose of which is



--------------------------------------------------------------------------------

Mrs. Alane Barnes

August 1, 2013

Page 5

 

to change the State of the Company’s incorporation; (ii) the sale, transfer or
other disposition of all or substantially all of the assets of the Company in
liquidation or dissolution of the Company; (iii) any reverse merger in which the
Company is the surviving entity but in which securities possessing more than
fifty percent (50%) of the total combined voting power of the Company’s
outstanding securities are transferred to a person or persons different from the
persons holding those securities immediately prior to such merger; (iv) any
person or related group of persons (other than the Company or a person that
directly or indirectly controls, is controlled by, or is under common control
with, the Company) directly or indirectly acquires beneficial ownership (within
the meaning of Rule 13d-3 of the 1934 Act) of securities possessing more than
fifty percent (50%) of the total combined voting power of the Company’s
outstanding securities pursuant to a tender or exchange offer made directly to
the Company’s stockholders; or (v) a change in the composition of the Board over
a period of twenty-four (24) consecutive months or less such that a majority of
the Board members (rounded up to the next whole number) ceases, by reason of one
or more contested elections for Board membership, to be comprised of individuals
who either (A) have been Board members continuously since the beginning of such
period or (B) have been elected or nominated for election as Board members
during such period by at least two-thirds of the Board members described in
clause (A) who were still in office at the time such election or nomination was
approved by the Board.

“Constructive Termination” shall mean a resignation of employment within 30 days
of the occurrence of any of the following events which occurs within 6 months
following a Change of Control: (i) a material reduction in Employee’s
responsibilities; (ii) a material reduction in Employee’s base salary, unless
such reduction is comparable in percentage to, and is part of, a reduction in
the base salary of all executive officers of the Company; or (iii) a relocation
of Employee’s principal office to a location more than 50 miles from the
location of Employee’s principal office immediately preceding a Change of
Control.

(d) If (i) Employee remains an employee of the Company after the expiration of
the three year term of this Agreement; and (ii) within 6 months thereafter,
Employee resigns as a result of a material and adverse change in the Company’s
business, then Employee shall be entitled to receive the severance benefits on
the terms and conditions specified in paragraph 4(b) above.

(e) In the event (i) any payments described in paragraphs 4(b), (c) or (d) above
would be “deferred compensation” subject to Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”); and (ii) Employee is a “specified
employee” (as defined in Code Section 409A(2)(B)(i)), such payments shall, to
the extent required by Code Section 409A, be delayed for the minimum period and
in the minimum manner necessary to avoid the imposition of the tax required by
Code Section 409A.



--------------------------------------------------------------------------------

Mrs. Alane Barnes

August 1, 2013

Page 6

 

5. Non-Competition; Proprietary Information and Inventions.

(a) Proprietary Information and Inventions Agreement. As a condition precedent
to the employment of Employee by the Company, Employee shall execute the
Company’s standard Proprietary Information and Inventions Agreement, attached
hereto as Exhibit A.

(b) Non-Competition Agreement. The Employee agrees that for one (1) year
following the termination of this Agreement by reason of the voluntary
termination by the Employee, without cause on the part of BioCryst, the Employee
shall not become the Vice President Drug Discovery or become a key executive of
another for-profit business enterprise whose activities are at such time
directly competitive with BioCryst.

(c) Equitable Remedies. Employee acknowledges and recognizes that a violation of
this paragraph by Employee may cause irreparable and substantial damage and harm
to BioCryst or its affiliates, could constitute a failure of consideration, and
that money damages will not provide a full remedy for BioCryst for such
violations. Employee agrees that in the event of his breach of this paragraph,
BioCryst will be entitled, if it so elects, to institute and prosecute
proceedings at law or in equity to obtain damages with respect to such breach,
to enforce the specific performance of this paragraph by Employee, and to enjoin
Employee from engaging in any activity in violation hereof.

6. Miscellaneous.

(a) Entire Agreement. This Agreement, including the exhibits hereto, constitutes
the entire agreement between the parties relating to the employment of the
Employee by BioCryst and there are no terms relating to such employment other
than those contained in this Agreement. No modification or variation hereof
shall be deemed valid unless in writing and signed by the parties hereto. No
waiver by either party of any provision or condition of this Agreement shall be
deemed a waiver of similar or dissimilar provisions or conditions at any time.

(b) Assignability. This Agreement may not be assigned without prior written
consent of the parties hereto. To the extent allowable pursuant to this
Agreement, this Agreement shall be binding upon and shall inure to the benefit
of each of the parties hereto and their respective executors, administrators,
personal representatives, heirs, successors and assigns.



--------------------------------------------------------------------------------

Mrs. Alane Barnes

August 1, 2013

Page 7

 

(c) Notices. Any notice or other communication given or rendered hereunder by
any party hereto shall be in writing and delivered personally or sent by
registered or certified mail, postage prepaid, at the respective addresses of
the parties hereto as set forth below.

(d) Captions. The section headings contained herein are inserted only as a
matter of convenience and reference and in no way define, limit or describe the
scope of this Agreement or the intent of any provision hereof.

(e) Taxes. All amounts to be paid to Employee hereunder are in the nature of
compensation for Employee’s employment by BioCryst, and shall be subject to
withholding, income, occupation and payroll taxes and other charges applicable
to such compensation.

(f) Governing Law. This Agreement is made and shall be governed by and construed
in accordance with the laws of the State of Alabama without respect to its
conflicts of law principles.

(g) Date. This Agreement is dated as of July 29, 2013.



--------------------------------------------------------------------------------

Mrs. Alane Barnes

August 1, 2013

Page 8

 

If the foregoing correctly sets forth our understanding, please signify your
acceptance of such terms by executing this Agreement, thereby signifying your
assent, as indicated below.

 

Yours very truly, BIOCRYST PHARMACEUTICALS, INC. By:  

/s/ Jon Stonehouse

  Jon Stonehouse   Chief Executive Officer Address: 4505 Emperor Blvd., Suite
200 Durham, NC 27703

Cc: Robert C. Stoner, Vice President Human Resources

AMENDED, AGREED AND ACCEPTED, as of this 18th day of November, 2013.

 

/s/ Alane Barnes

Alane Barnes Address: 1929 Brassfield Rd. Raleigh, NC 27614



--------------------------------------------------------------------------------

EXECUTION COPY

Exhibit A

(Proprietary Information and Inventions Agreement)

EMPLOYEE’S PROPRIETARY INFORMATION AND INVENTIONS

AGREEMENT

I, Alane Barnes, recognize that BioCryst Pharmaceuticals, Inc., a Delaware
corporation (hereinafter the “Company”, is engaged in a continuous program of
research, development, and product; on respecting its business, present and
future, including fields generally related to its business.

I understand that:

A. As part of my employment by the Company I will faithfully and diligently
serve and endeavor to further and safeguard the interests of the Company and I
recognize that I am expected to make new contributions and inventions of value
to the Company;

B. My employment creates a relationship of confidence and trust between me and
the Company with respect to any information:

1. Applicable to the business of the Company: or

2. Applicable to the business of any client or customer of the Company which may
be made known to me by the Company or by any client or customer of Company or
learned by me during the period of my employment.

C. The Company possesses and will continue to possess information that has been
created, discovered, developed, or otherwise become known to the Company
(including without limitation information created, discovered, developed, or
made known by me during the period of or arising out of my employment by the
Company) and/or in which property rights have been assigned or otherwise
conveyed to the Company, which information has commercial value in the business
in which the Company is or may be engaged. All of the aforementioned information
is hereinafter called “Proprietary Information.” By way of illustration, but not
limitation Proprietary Information includes trade secrets, processes, formulas,
data and know-how, improvements, inventions, techniques, marketing plans,
strategies, forecasts, and customer lists.

In consideration of my employment or continued employment, as the case may be,
by the Company and the compensation received by me from the Company from time to
time. I hereby agree as follows:

1. All Proprietary Information shall be the sole property of the Company and its
assigns, and the Company and its assigns shall be the sole owner of all patents
and other rights, title and interest in connection therewith. I hereby assign to
the Company any and all rights I may have or acquire in such Proprietary
Information and/or patents. At all times, both during my employment by the
Company and after its termination, I will keep in confidence and trust all
Proprietary Information, and I will not use or disclose any Proprietary
Information or anything relating to it without the prior written consent of the
Company, except as may be necessary in the ordinary course of performing my
duties as an employee of the Company.

2. I agree that, during the period of my employment by the Company, I will not,
without the Company’s express prior written consent, engage in any employment or
consulting other than for the Company. In the event of the termination of my
employment by me or by the Company for any reason, I will promptly deliver to
the Company all documents and data of any nature pertaining to my work with the
Company and I will not take with me any documents or data of any description or
any reproduction of any description containing or pertaining to any Proprietary
Information.



--------------------------------------------------------------------------------

Mrs. Alane Barnes

August 1, 2013

Page 10

 

3. I will promptly and fully disclose to the Company, or any persons designated
by it, all improvements, inventions, formulas, processes, techniques, know-how,
and data, whether or not patentable, copyrightable, or otherwise protectible as
property, made or conceived or reduced to practice or learned by me, either
alone or jointly with others, during the period of my employment by the Company
which are related to or useful in the business of the Company, or result from
tasks assigned me by the Company or result from use of premises owned, leased,
or contracted for by the Company (all said improvements, inventions, formulas,
processes, techniques, know-how, and data shall be collectively hereinafter
called “Inventions”). I agree to keep complete, accurate, and authentic
accounts, notes, data, and records of all Inventions in the manner and form
requested by the Company, which accounts, notes, data, and records shall be and
remain the sole property of the Company. I agree to surrender the same promptly
to the Company upon its request or, in the absence of such a request, upon the
termination of my employment by the Company.

4. I agree that all Inventions are and shall be the sole property of the Company
and its assigns, and that the Company and its assigns shall be the sole owner of
all patents and other rights in connection therewith. I hereby assign to the
Company any and all rights I may have or acquire in or to such Inventions and
patents. I further agree as to all such Inventions to assist the Company in
every proper way (but at the Company’s expense) to obtain and from time to time
enforce patents, including amendments, extensions, and continuations of said
patents on said Inventions in any and all countries, and to that end I will
execute all documents for use in applying for and for obtaining such patents,
amendments, extensions, and continuations and enforcing same, as the Company may
desire, together with any assignments thereof to the Company or persons
designated by it. My obligation to assist the Company in obtaining and enforcing
patents, amendments, extensions, and continuations for such Inventions in any
and all countries shall continue beyond the termination of my employment, but
the Company shall compensate me at a reasonable rate after such termination for
time actually spent by me at the Company’s request on such assistance.

5. As a matter of record I attach hereto a complete list of all Inventions or
improvements relevant to the subject matter of my employment by the Company
which have been conceived, made, or reduced to practice by me, alone or jointly
with others, prior to my engagement by the Company which I desire to remove from
the operation of this Agreement. I covenant that such list is complete. If no
such list is attached to this Agreement, I represent that I have no such
Inventions and improvements at the time of signing this Agreement.

6. I represent that my performance of all of the terms of this Agreement and as
an employee of the Company does not and will not breach any agreement to keep in
confidence Proprietary Information acquired by me in confidence or in trust
prior to my employment by the Company. I have not entered into, and I agree that
I will not enter into, any agreement either written or oral, in conflict
herewith.

7. I understand that, as part of the consideration of the offer of employment
extended to me by the Company or of my continued employment by the Company, as
the case may be, I will not bring, have not brought, with me to the Company and
I will not use, have not used, in the performance of my responsibilities at the
Company, materials or documents of a former employer, unless I have obtained
written authorization from the former employer for their possession and use.
Accordingly, this is to advise the Company that the only materials that I will
bring to the Company or use in my employment are identified on the attached
sheet (Exhibit A) and, as to each such item, I represent that I have obtained,
prior to the effective date of my employment with the Company, written
authorization for their possession and use in my employment with the Company. I
also understand that, in my employment with the Company. I am not to breach any
obligation of confidentiality that I have to former employers, and I agree that
I shall fulfill all such obligations during my employment with the Company.



--------------------------------------------------------------------------------

Mrs. Alane Barnes

August 1, 2013

Page 11

 

8. This Agreement shall be effective as of the first day of my employment by the
Company, namely: September 8, 2006. I understand and agree that this Agreement
is not a contract of employment and that my employment by the Company is, for
all purposes, “at will.”

9. This Agreement shall be binding upon me, my heirs, executors, assigns,
administrators, and other legal representatives and shall inure to the benefit
of the Company, its successors and assigns.

 

DATED:  

 

    Employee:  

 

ACCEPTED AND AGREED TO:       BIOCRYST PHARMACEUTICALS, INC.       BY:  

 

      AS ITS: Vice President of Human Resources       Dated:  

 

      BioCryst Pharmaceuticals, Inc.       4505 Emperor Blvd., Suite 200      
Durham, NC 27703      

Dear Sir:

I                     propose to bring to my BioCryst employment the following
tangible materials and previously unpublished documents, which materials and
documents may be used in my BioCryst employment:

 

     No materials        See below        Additional sheets attached

The signature below by a representative of my current or former employer
confirms that my continued possession and use of these materials is authorized.

 

AUTHORIZATION:

 

Signature Title:  

 

 

Employer

 

 

Employee